          Case 2:17-cv-00495-JD Document 375 Filed 05/05/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

EDDYSTONE RAIL COMPANY, LLC                         :           CIVIL ACTION
                                                    :
                v.                                  :
                                                    :
                                                    :
BRIDGER LOGISTICS, LLC, et al.                      :           NO. 17-495

                                              NOTICE

                                                                May 5, 2020

Before: THOMAS J. RUETER, UNITED STATES MAGISTRATE JUDGE

               Please be advised that a telephone settlement conference in the above-captioned
case will be held on June 8, 2020 at 10:00 a.m. Plaintiff’s counsel shall provide a dial-in
telephone number to be emailed to chambers_rueter@paed.uscourts.gov and to opposing
counsel.

               If trial counsel is on trial in a court of record prior to the time of the conference,
the Judge and opposing counsel should be advised of this in writing at the earliest possible date
and another attorney in such trial counsel's office, who should be as familiar as is feasible with
the case and have authority from the client and an evaluation of the case for settlement purposes,
should appear at the conference. 1

              Failure to comply with this directive may result in the imposition of sanctions.
The conference will be continued to another date only in exceptional cases.

                                                    By:


                                                    s/ Deborah A. Owens
                                                    Deborah A. Owens
                                                    Deputy Clerk


1
          Clients and insurance adjusters are required to attend settlement conferences, unless excused
by the court. If so excused, the client and insurance adjusters must be available by telephone. In a
personal injury case where a plaintiff’s workmen’s compensation carrier is seeking satisfaction of its
lien on any recovery, the plaintiff’s attorney must have the representative of the carrier present or
available by telephone.
          Judge Rueter does not require submissions in advance, although he invites all parties to
submit any information that would be helpful at least 2 days prior to the conference. Submissions
can be emailed to chambers_rueter@paed.uscourts.gov or faxed to 215-580-2392, provided the
submission does not exceed 20 pages (inclusive of exhibits). If a submission exceeds 20 pages, then
it is to be delivered to the court.
Case 2:17-cv-00495-JD Document 375 Filed 05/05/20 Page 2 of 2




                              Telephone No. 215-597-0048
                              Fax No. 215-580-2392
